Case 16-14201-JDW        Doc 78   Filed 01/10/19 Entered 01/10/19 17:19:13           Desc Main
                                  Document     Page 1 of 2


_________________________________________________________________________________

                                                  SO ORDERED,



                                                  Judge Jason D. Woodard
                                                  United States Bankruptcy Judge


       The Order of the Court is set forth below. The case docket reflects the date entered.
________________________________________________________________________________


                         UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF MISSISSIPPI

In re:                                      )
                                            )
         SEAN T. HANNIGAN and               )               Case No.:        16-14201-JDW
         LINDSEY R. HANNIGAN,               )
                                            )
              Debtors.                      )               Chapter:         7

                                  ORDER TO SHOW CAUSE

        On November 20, 2016, Sean T. and Lindsey R. Hannigan (the “Debtors”) filed their
chapter 7 bankruptcy petition (Dkt. # 1). The Debtors amended their schedule of assets on
January 24, 2017, to list a potential personal injury claim against Kroger (Dkt. # 24). On
February 15, 2017, attorney Brandon Scott Leslie with the law firm of John Michael Bailey
Injury Lawyers filed his Application for Employment of Attorney Specially (the “First
Application to Employ”) (Dkt. # 25), seeking to be employed to pursue a personal injury lawsuit
on behalf of Mrs. Hannigan arising out of a slip and fall incident which occurred on August 21,
2016 (the “Personal Injury Case”). On April 6, 2017, Mr. Leslie filed an Application to
Compromise Controversy (the “Application to Compromise”) (Dkt. # 38). The First Application
to Employ was denied on May 16, 2017 (Dkt. # 56), for Mr. Leslie’s failure to submit an order as
directed (Dkt. # 50). No response was timely filed to the Application to Compromise, so on June
21, 2017, the Court entered an Order granting it (the “Compromise Order”) (Dkt. # 61).

        The Compromise Order approved the settlement of the Personal Injury Case for the gross
amount of $15,000.00, but specifically provided that “special counsel having failed to get his
employment approved by the Court, the settlement funds will be transferred by the insurance
carriers to the Chapter 7 Trustee for administration,” with the trustee to pay the outstanding
medical expenses and liens related to the incident. The Compromise Order further provided that
“upon proper application to the Court and entry of an Order, the Chapter 7 Trustee shall be
authorized to pay the said firm of John Michael Bailey Injury Lawyers its attorney fees and
expenses from the gross settlement proceeds, provided that no fees or expenses may be paid to
said special counsel unless and until the Court approves his employment.”
Case 16-14201-JDW       Doc 78    Filed 01/10/19 Entered 01/10/19 17:19:13            Desc Main
                                  Document     Page 2 of 2


        Mr. Leslie filed his Second Application to Employ Attorney Specially on July 11, 2017
(Dkt. # 63), which was unopposed and thus granted by the Court on August 10, 2017 (the
“Employment Order”) (Dkt. # 69). The Employment Order approved the employment of Mr.
Leslie, but also provided that “compensation [was] to be determined upon proper application to
the Court at the appropriate time.” No Application for Compensation was ever filed in this case.

        The case docket reflects no substantive activity over the following year, and the case
appeared to the Court to be stagnant, so on December 6, 2018, the Court set the case for a status
hearing to be held on January 8, 2019 (Dkt. # 75). Neither Mr. Leslie nor the chapter 7 trustee
attended the status hearing. Tracy Buster Walsh, Debtors’ counsel, appeared at the hearing. Ms.
Walsh represented to the Court that it was her understanding that the settlement proceeds had
never been turned over to the chapter 7 trustee as required by the Compromise Order. Instead, in
direct contravention of both the Compromise Order and the Employment Order, special counsel
retained his percentage fee and expenses from the settlement funds, paid the associated medical
liens himself, and then disbursed the net proceeds directly to Mrs. Hannigan, who spent the
proceeds. Accordingly, it is hereby

        ORDERED, ADJUDGED and DECREED that Brandon Scott Leslie shall APPEAR
AND SHOW CAUSE on February 13, 2019, at 10:30 a.m., at the United States Federal
Building, 911 Jackson Avenue East, Oxford, MS 38655, as to (1) why he should not be required
to disgorge to the chapter 7 trustee the attorneys’ fees and costs he received from the Personal
Injury Case, and (2) why sanctions should not be imposed for his failure to comply with the
Order. Such sanctions may be in the form of repayment to the bankruptcy estate of amounts he
or his law firm improperly disbursed to the Debtors and/or additional monetary sanctions.

                                     ##END OF ORDER##
